  Case 19-20124-jrs         Doc 17    Filed 03/23/19 Entered 03/24/19 01:19:20                   Desc Imaged
                                     Certificate of Notice Page 1 of 2
                             UNITED STATES BANKRUPTCY COURT
                                  Northern District of Georgia
                                      Gainesville Division

In      Debtor(s)
Re:     Helen Cain Doyle                            Case No.: 19−20124−jrs
        254 Freeland Rd                             Chapter: 7
        Dawsonville, GA 30534                       Judge: James R. Sacca

        xxx−xx−3152




      NOTICE REGARDING RESCHEDULING OF MEETING OF
              CREDITORS OF CHAPTER 7 DEBTOR

      Debtor did not appear at the previously scheduled Section 341 Meeting of Creditors. The Meeting of
Creditors has been rescheduled to:
      4/15/19 at 03:30 PM
      Federal Building, Room G−18, 121 Spring Street SE, Gainesville, GA 30501.

      In accordance with 11 U.S.C. § 343 of the Bankruptcy Code, debtor must appear at the Meeting of
Creditors and submit to examination under oath. If debtor fails to appear at the rescheduled Meeting of
Creditors , the case may be dismissed without further notice or hearing, in accordance with General Order
No. 2 as entered by this Court on October 5, 2005.




Dated: March 21, 2019




                                                    M. Regina Thomas
                                                    Clerk of Court




Form 424
        Case 19-20124-jrs            Doc 17      Filed 03/23/19 Entered 03/24/19 01:19:20                          Desc Imaged
                                                Certificate of Notice Page 2 of 2
                                               United States Bankruptcy Court
                                               Northern District of Georgia
In re:                                                                                                     Case No. 19-20124-jrs
Helen Cain Doyle,                                                                                          Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 113E-8                  User: wellfares                    Page 1 of 1                          Date Rcvd: Mar 21, 2019
                                      Form ID: 424                       Total Noticed: 14


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Mar 23, 2019.
db             +Helen Cain Doyle,    254 Freeland Rd,    Dawsonville, GA 30534-6769
cr             +First American Title Insurance Company,     The Gilroy Firm,    3780 Mansell Road, Suite 140,
                 Alpharetta, GA 30022-8299
intp           +First American Title Insurance Company,     c/o The Gilroy Firm,    3780 Mansell Road, Suite 140,
                 Alpharetta, GA 30022-8299
petprep         Janice McKay,   254 A Freeland Rd,     Dawsonville, GA 30534
22101480       +Chestatee Regional Hospital,    2775 Cruse Rd Ste 201,    Lawrenceville GA 30044-7141
22101477       +Dawson County Emergency Services,     25 Justice Way, Ste 2000,    Dawsonville GA 30534-3461
22101472        First American Title/GMAC,    Monica K Gilroy Atty,    378 Mansell Rd, Ste 140,
                 Apharetta GA 30022
22101473       +First American Title/GMAC,    3780 Mansell Rd, Ste 140,    Apharetta GA 30022-8299
22101475       +First Financial Asset Mgmt (NE GA Medical Center),     3091 Governors Lake Dr,
                 Peachtree Corners GA 30071-1135
22101474       +Nationwide Recovery (NE GA Physicians),     PO Box 8005,   Cleveland TN 37320-8005
22101478       +Omnicare of Atlanta,    PO Box 713611,    Cincinnati OH 45271-3611
22101476       +Quest Dianostics,    PO Box 740777,    Cincinnati OH 45274-0777

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
22101479       +E-mail/Text: jguise@cbacollections.com Mar 21 2019 22:05:02     Credit Bureau Associates of GA,
                 PO Box 1095,   Ellijay GA 30540-0014
22101471       +E-mail/Text: usagan.bk@usdoj.gov Mar 21 2019 22:06:28     United States Attorney,
                 75 Spring St SW,   Atlanta GA 30303-3315
                                                                                            TOTAL: 2

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Mar 23, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on March 21, 2019 at the address(es) listed below:
              Betty A. Nappier   GA63@ecfcbis.com, banappier@gmail.com
              Matthew F. Totten   on behalf of Interested Party   First American Title Insurance Company
               matthew.totten@gilroyfirm.com
              Matthew F. Totten   on behalf of Creditor   First American Title Insurance Company
               matthew.totten@gilroyfirm.com
              Office of the United States Trustee   ustpregion21.at.ecf@usdoj.gov
                                                                                            TOTAL: 4
